Bullard, J.,

delivered the opinion of the court.,
In this case the record contains no proof of amicable demand, the want of which is specially pleaded.
*260It is, therefore, ordered, that the judgment be reversed, and that the plaintiff recover, of the defendants, in solido, eleven.hundred and seventy-five dollars, with interest, at five per cent., from the 3d July, 1838, and four dollars, cost of protest, together witlj the costs of the Parish Court, except those of the original citation, and that the appellee pay the costs of appeal. ■